      Case 2:16-cv-00054-SMJ     ECF No. 94     filed 04/10/19   PageID.1293 Page 1 of 8



                                                                               FILED IN THE
1                                                                          U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                     Apr 10, 2019
                                                                          SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MARIANO CARRANZA, individually              No. 2:16-cv-00054-SMJ
5    and on behalf of all others similarly
     situated; and ELISEO MARTINEZ,
6    individually and on behalf of all others    PRELIMINARY APPROVAL OF
     similarly situated,                         CLASS SETTLEMENT
7
                              Plaintiffs,
8
                 v.
9
     DOVEX FRUIT COMPANY,
10
                              Defendant.
11

12         Before the Court, without oral argument, is Plaintiffs’ Unopposed Motion for

13   Preliminary Approval of Class Action Settlement, ECF No. 92. The parties have

14   agreed, subject to the Court’s final approval following notice to the proposed

15   settlement class and a fairness hearing, to settle this action on the terms and

16   conditions set forth in the Class Action Settlement Agreement and Release (the

17   “Agreement”). ECF No. 93 at 17–35. The Agreement requires Defendant Dovex

18   Fruit Company to pay a total of $1,225,000 and to provide injunctive relief to the

19   proposed settlement class, including timekeeping policy changes and wage-and-

20   hour rights training for all orchard managers and crew bosses. Id. Dovex will also




     PRELIMINARY APPROVAL OF CLASS SETTLEMENT - 1
         Case 2:16-cv-00054-SMJ   ECF No. 94     filed 04/10/19   PageID.1294 Page 2 of 8




1    pay all costs associated with notice and administration of the Settlement.1 Id.

2            Plaintiffs Mariano Carranza and Eliseo Martinez ask the Court to (1) grant

3    preliminary approval of the Settlement; (2) provisionally certify the proposed

4    Settlement Class; (3) appoint Frank Freed Subit & Thomas LLP and Terrell

5    Marshall Law Group PLLC as Class Counsel; (4) appoint Plaintiffs as Class

6    representatives; (5) approve the proposed notice plan; (6) appoint Simpluris, Inc. as

7    Settlement Administrator; and (7) schedule the final fairness hearing and related

8    dates proposed by the parties. ECF No. 92 at 1–2. The motion is unopposed.

9            The Court has reviewed the Agreement, as well as the documents submitted

10   and the proceedings and entire file to date in this matter. Based upon preliminary

11   examination, the Court is fully informed.

12           Accordingly, IT IS HEREBY ORDERED:

13           1.    Plaintiffs’ Unopposed Motion for Preliminary Approval of Class

14                 Action Settlement, ECF No. 92, is GRANTED.

15           2.    Preliminary Approval of Proposed Settlement. The Agreement, its

16                 terms, and any appended exhibits are preliminarily approved as fair,

17                 reasonable, and adequate; they are hereby incorporated as though fully

18                 set forth in this Order. See Lane v. Facebook, Inc., 696 F.3d 811, 818

19

20   1
      Capitalized terms shall have the meaning ascribed to them in the Agreement. ECF
     No. 93 at 18–19.


     PRELIMINARY APPROVAL OF CLASS SETTLEMENT - 2
      Case 2:16-cv-00054-SMJ   ECF No. 94    filed 04/10/19   PageID.1295 Page 3 of 8




1               (9th Cir. 2012); see Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026

2               (9th Cir. 1998) (noting that when settlement precedes formal class

3               certification, approval of a settlement requires a “higher standard of

4               fairness”). Capitalized terms shall have the meanings attributed to

5               them in the Agreement. The Court finds that (a) the Agreement

6               resulted from extensive arm’s-length negotiations, and (b) the

7               Agreement is sufficient to warrant notice thereof to members of the

8               Settlement Class.

9         3.    Class Certification for Settlement Purposes Only. Pursuant to Federal

10              Rule of Civil Procedure 23, the Court, for settlement purposes only,

11              conditionally certifies the following Settlement Class: All current and

12              former employees of Dovex Fruit Company who performed piece-rate

13              work for Dovex in Washington at any time between November 3, 2012

14              and January 12, 2016.

15                    In connection with the certification, the Court makes the

16              following preliminary findings:

17              A.    The Settlement Class satisfies Rule 23(a)(1) because the Class
                      appears to be so numerous that joinder of all members is
18                    impracticable;
                B.    The Settlement Class satisfies Rule 23(a)(2) because there
19
                      appear to be questions of law or fact common to the Class;
20              C.    The Settlement Class satisfies Rule 23(a)(3) because the claims
                      of the Plaintiffs named in the caption appear to be typical of the



     PRELIMINARY APPROVAL OF CLASS SETTLEMENT - 3
      Case 2:16-cv-00054-SMJ   ECF No. 94     filed 04/10/19   PageID.1296 Page 4 of 8




1                     claims being resolved through the proposed Settlement;
                D.    The Settlement Class satisfies Rule 23(a)(4) because the named
2                     Plaintiffs appear to be capable of fairly and adequately
                      protecting the interests of the above-described Class in
3
                      connection with the proposed Settlement and because counsel
4                     representing the Class are qualified, competent, and capable of
                      prosecuting this action on behalf of the Class;
5               E.    The Settlement Class satisfies Rule 23(b)(3) because, for
                      purposes of Settlement approval and administration, common
6                     questions of law and fact appear to predominate over questions
                      affecting only individual Class Members and because the
7
                      settlement with the above-described Class appears to be superior
8                     to other available methods for the fair and efficient resolution of
                      the claims of the Class. The Class appears to be sufficiently
9                     cohesive to warrant settlement by representation.

10              In making the foregoing findings, the Court has exercised its discretion
11              in conditionally certifying a Settlement Class.
12        4.    Class Representatives. For settlement purposes only, the Court hereby
13              designates Plaintiffs Mariano Carranza and Eliseo Martinez as class
14              representatives (“Class Representatives”) pursuant to Rule 23 and
15              finds that they have and will continue to fairly and adequately protect
16              the interests of the Settlement Class.
17        5.    Class Counsel. For settlement purposes only, the Court designates
18              Marc Cote of Frank Freed Subit & Thomas LLP and Toby Marshall of
19              Terrell Marshall Law Group PLLC as counsel for the Class (“Class
20              Counsel”). For purposes of these settlement proceedings, the Court



     PRELIMINARY APPROVAL OF CLASS SETTLEMENT - 4
      Case 2:16-cv-00054-SMJ    ECF No. 94    filed 04/10/19   PageID.1297 Page 5 of 8




1               finds that Class Counsel are competent and capable of exercising their

2               responsibilities.

3         6.    Settlement Administrator. The Court appoints Simpluris, Inc. as the

4               Settlement Administrator that shall fulfill the settlement administration

5               functions, duties, and responsibilities as set forth in the Agreement.

6         7.    Final Fairness Hearing. A final approval hearing (the “Final Fairness

7               Hearing”) is SET for August 22, 2019 at 10:30 AM in Richland,

8               Washington for the Court to determine whether the Agreement is fair,

9               reasonable, and adequate, and to give final approval. The Court may

10              reset the Final Fairness Hearing at any time without notice.

11        8.    Notice. The Court approves the form and content of the notice set forth

12              as Exhibit 1 of the Agreement, ECF No. 93 at 37–43. It is hereby

13              incorporated as though fully set forth in this Order. Within twenty-

14              eight (28) days of entry of this Order, Simpluris shall deliver notice to

15              all Class Members who can be identified with reasonable effort and

16              published in the manner set forth in the Agreement. Notices sent by

17              U.S. Mail or email and published shall be substantially in the form

18              attached as Exhibit 1.

19        9.    Findings Concerning Notice. Because the Class consists of migrant

20              and seasonal workers who may be difficult to reach, the parties have




     PRELIMINARY APPROVAL OF CLASS SETTLEMENT - 5
      Case 2:16-cv-00054-SMJ   ECF No. 94    filed 04/10/19   PageID.1298 Page 6 of 8




1               agreed to a multi-faceted notice program. The Court finds that the

2               notice and the manner of its dissemination described in the Agreement

3               constitutes the best practicable notice under the circumstances and is

4               reasonably calculated, under all the circumstances, to apprise Class

5               Members of the pendency of this action, the terms of the Agreement,

6               and their right to object to or exclude themselves from the Settlement

7               Class. The Court finds that the notice plan is reasonable; that it

8               constitutes due, adequate, and sufficient notice to all persons entitled

9               to receive notice; and that it meets the requirements of due process,

10              Rule 23, and any other applicable laws.

11        10.   Exclusion from Settlement Class. Each Class Member who wishes to

12              exclude himself or herself from the Settlement Class and follows the

13              procedures set forth in Sections III.A.16 and III.K.5.g of the

14              Agreement shall be excluded. To be timely, the exclusion request must

15              be postmarked no later than the Notice Deadline. All persons who

16              properly request exclusion from the Settlement Class shall not be Class

17              Members and shall have no rights with respect to, nor be bound by, the

18              Agreement, should it be finally approved.

19        11.   Objections and Appearances.

20              A.    Written Objections. Class Members who wish to object to the
                      Settlement must file with the Court and submit to Class Counsel


     PRELIMINARY APPROVAL OF CLASS SETTLEMENT - 6
      Case 2:16-cv-00054-SMJ   ECF No. 94    filed 04/10/19   PageID.1299 Page 7 of 8




1                     and Defendant’s counsel a written statement objecting to the
                      settlement as described in Section III.K.5.f of the Agreement.
2                     Such written statement must be filed and postmarked or
                      delivered to Class Counsel and Defendant’s counsel no later
3
                      than the Notice Deadline. The notice shall provide instructions
4                     regarding how to make objections. Any objection not timely
                      made in this manner shall be barred.
5               B.    Responses to Objections. Papers responding to any objections
                      to the Settlement shall be filed and served no later than fourteen
6                     (14) days after the Notice Deadline.
                C.    Appearance at Final Fairness Hearing. Any objecting Class
7
                      Member who wishes to address the Court at the Final Fairness
8                     Hearing must indicate his or her intent to do so in writing to
                      Class Counsel at the same time that the Class Member submits
9                     the objection. Class Counsel will inform the Court and
                      Defendant’s counsel accordingly.
10
          12.   Papers for Fees and Expenses. No later than fourteen (14) days before
11
                the Notice Deadline, Class Counsel shall file a motion for final
12
                approval of the Settlement and request for attorneys’ fees and costs.
13
                The papers in support of final approval, including the request for
14
                attorneys’ fees and costs, shall be made available on the settlement
15
                website after filing. If oral argument is requested, the motion will be
16
                heard on August 22, 2019 at 10:30 AM in Richland, Washington.
17
          13.   Discretion of Counsel. Counsel are hereby authorized to take the
18
                reasonable steps in connection with approval and administration of the
19
                Settlement not materially inconsistent with this Order or the
20



     PRELIMINARY APPROVAL OF CLASS SETTLEMENT - 7
      Case 2:16-cv-00054-SMJ     ECF No. 94   filed 04/10/19   PageID.1300 Page 8 of 8




1                 Agreement, including, without further approval of the Court, making

2                 minor changes to the content of the Notice that they jointly deem

3                 reasonable or necessary.

4          14.    Stay of Proceedings Pending Approval of the Settlement. All

5                 proceedings, dates, and deadlines currently before the Court are

6                 STRICKEN pending final approval of the settlement, except as may

7                 be necessary to implement the settlement or comply with the terms of

8                 the Agreement.

9          15.    Reservation of Rights and Retention of Jurisdiction. The Court

10                reserves the right to adjourn or reset the date of the Final Fairness

11                Hearing without further notice to the Class Members and retains

12                jurisdiction to consider all further applications arising out of or

13                connected with the proposed Settlement.

14         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

15   provide copies to all counsel.

16         DATED this 10th day of April 2019.

17                      ____________________________
                        SALVADOR MENDOZA, JR.
18                      United States District Judge

19

20



     PRELIMINARY APPROVAL OF CLASS SETTLEMENT - 8
